Name: 79/52/EEC: Commission Decision of 12 December 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Hermes drifting buoy'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-19

 Avis juridique important|31979D005279/52/EEC: Commission Decision of 12 December 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Hermes drifting buoy' Official Journal L 013 , 19/01/1979 P. 0067 - 0067 Greek special edition: Chapter 02 Volume 7 P. 0047 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 12 DECEMBER 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' HERMES DRIFTING BUOY ' ( 79/52/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 25 JULY 1978 , THE BRITISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' HERMES DRIFTING BUOY ' SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 10 NOVEMBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A BUOY USED IN OCEANOGRAPHY TO PROVIDE INFORMATION ON NEAR-SURFACE WATER MOVEMENTS ON THE HIGH SEAS AND ON SEA-WATER TEMPERATURES AS WELL AS FOR MEASURING SEA TEMPERATURES AND ATMOSPHERIC PRESSURE FOR METEOROLOGICAL PURPOSES ; WHEREAS ITS SPECIAL CHARACTERISTICS WHICH IN PARTICULAR GUARANTEE A VERY GOOD POWER OF RESOLUTION AS WELL AS A VERY GOOD HOMOGENEITY , RENDER IT AN INSTRUMENT PARTICULARLY SUITABLE FOR PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY BY SAFARE-CROUZET , 96 AVENUE SAINT-LAMBERT , NICE , FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' HERMES DRIFTING BUOY ' MUST BE CONSIDERED AS A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 DECEMBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION